Citation Nr: 1638236	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  05-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and (at the January 2010 hearing) P.S.

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from May 1946 to February 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Jurisdiction for the appeal was temporarily transferred to the RO in Los Angeles, California in May 2014. 

In March 2007, the Board issued a remand signed by the Veterans Law Judge who presided at a July 2006 hearing with the Veteran.  That Veterans Law Judge retired from the Board, and pursuant to his right to, and request for, a hearing before a Veterans Law Judge deciding his appeal, the Board remanded the case again in September 2009 to schedule the Veteran for another hearing before the Board.  See generally 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (the Veterans Law Judge who conducts the hearing will participate in making the final determination of the claim).  In January 2010, a hearing was held before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims file.

In March 2010 and March 2016, the Board remanded the claims for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Board regrets further delay in the adjudication of the Veteran's claims, a remand is necessary to ensure compliance with its prior instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In March 2016, the Veteran's claims were remanded to afford him another opportunity to appear for VA examinations.  The Veteran had previously failed to appear for a scheduled examination; however, the Board found there was a lack of definitive documentation in the record regarding whether he had been given notice of the examination.  

New VA examinations were requested for the Veteran in May 2016, but he failed to appear for them as well.  See June 2016 Compensation and Pension Exam Inquiry.  The March 2016 remand specifically instructed as follows:

In the event that the Veteran does not report for any scheduled examination, documentation should be included showing that attempts were made to notify the Veteran at his last known address of the date and time for such examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the electronic record.

No such documentation is present in the claims file.  Therefore, in order to comply with the prior instructions, a remand is necessary to obtain and associate with the record all documentation showing the Veteran was notified of the examinations.  If no notice of the date and time of the examinations was provided to the Veteran, or if the notice was not mailed to his correct address of record at the time of the examinations, then the Veteran should be scheduled for new examinations as instructed in the March 2016 remand.  Notice of the date and time for such examinations should be provided to the Veteran's last known address of record and associated with the claims file.

In its March 2016 remand, the Board also requested that the RO/Appeals Management Center (AMC) conduct the initial consideration of the applicability of 38 C.F.R. § 3.304(f)(3) in the present case, to determine whether any additional development is necessary to determine whether "fear of hostile military or terrorist activity" would have been "consistent with the places, types, and circumstances of the [V]eteran's service."  There is no evidence showing that such consideration occurred; therefore, on remand the action taken to consider the applicability of 38 C.F.R. § 3.304(f)(3) in the present case is to be documented in the claims file.

On remand, the RO/AMC also should attempt to verify the Veteran's current address.  The Board notes that the June 2016 supplemental statement of the case (SSOC) was returned as undeliverable to VA in August 2016.  Because the claims are being remanded, a copy of the June 2016 SSOC should be mailed to the Veteran if his current address is obtained.

The Board notes further that the March 2016 remand instructed that the private treatment records of Drs. Do and Ikram be obtained.  In April 2016, the RO sent the Veteran a letter requesting that he complete authorizations to allow VA to obtain the records; however, he did not respond to the request.  The RO's April 2016 letter has not been returned to VA.  Therefore, the Board finds that no further development is necessary with respect to obtaining the private treatment records.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the Veteran's current address.  The Board notes that an October 2009 Report of Contact (VA Form 21-0820) includes the Veteran's telephone number.  If it is not possible to verify his current address, document all attempts made to verify the address in the claims file.  

2.  If a current address is obtained for the Veteran, mail him a copy of the June 2016 SSOC.

3.  Obtain and associate with the claims file all documentation showing the Veteran was notified of the VA examinations for respiratory and psychiatric disorders requested in May 2016 and apparently scheduled for June 2016.

4.  If no notice of the date and time of the examinations scheduled for June 2016 was provided to the Veteran, or if the notice was not mailed to his correct address of record at the time of the examinations, then the Veteran should be scheduled for new examinations as instructed in the March 2016 remand.  Notice of the date and time for such examinations should be provided to the Veteran's last known address of record and associated with the claims file.  

5.  Consider the applicability of 38 C.F.R. § 3.304(f)(3) to the present case, and conduct any additional development felt to be necessary to determine whether "fear of hostile military or terrorist activity" would have been "consistent with the places, types, and circumstances of the [V]eteran's service."  Document the action taken to consider the applicability of 38 C.F.R. § 3.304(f)(3) and any development undertaken in the claims file.  The foregoing consideration and development should be completed prior to scheduling the Veteran for any VA examination for psychiatric disorders.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that documents consideration of all pertinent evidence (to particularly include that noted above) and legal criteria (including, as found to be appropriate, those set forth at 38 C.F.R. § 3.304(f)(3)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




